Citation Nr: 1219525	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-23 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to October 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the RO.

In May 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include obtaining outstanding VA medical records identified by the Veteran.   This evidence was obtained on remand, and the claims were again denied (as reflected in a December 2011 supplemental statement of the case.  The appeal has since been returned to the Board for further appellate consideration.

The Board notes, at the outset, that recharacterization of the matters on appeal is appropriate.

In an October 1983 rating decision, the RO, inter alia, denied service connection for bilateral hearing loss and tinnitus.  In November 1983, the Veteran filed a notice of disagreement.  A statement of the case was issued in December 1983, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans Appeals) in January 1984.

A careful review of the paper claims file and the electronic record reveals that, although a perfected appeal was clearly filed, the Veteran's original claims for service connection for bilateral hearing loss and tinnitus were never adjudicated by the Board.  In the absence of a Board decision on these issues, the Veteran's original appeal of his service connection claims remains pending before the Board. Accordingly, although the claims on appeal previously have been characterized as requests to reopen previously-denied claims-for which new and material evidence is required (see 38 U.S.C.A. § 7104 (West 2002) and 38 C.F.R. §§ 3.104(a), 20.1100 (2012)-given the noted facts, the Board has recharacterized the bilateral hearing loss and tinnitus claims to reflect that they will be adjudicated on a de novo basis.  

In April 1984, the Veteran testified during a Board hearing before a three-Member panel, and in April 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  Because none of the Members who conducted the April 1984 hearing is still employed with the Board, the claims on appeal will be adjudicated solely by the Veterans Law Judge who conducted the April 2010 hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2011). 

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In this regard, current medical evidence indicates that the Veteran has bilateral hearing loss to an extent recognized as a disability for VA purposes (as defined in 38 C.F.R. § 3.385), as well as tinnitus.  There is also evidence which supports the Veteran's assertions of acoustic trauma due to frequent exposure to explosions while performing his duties as an ammunition technician.  Service records reflect a Military Occupational Specialty (MOS) of "Ammo Technician," receipt of an M-14 Rifle Expert Medal, and completion of a seven-week ammunition course and a one-week nuclear weapons handling course.  The Veteran also has reported a  continuity of hearing-related symptomatology since service, specifically testifying during his April 2010 Board hearing that his hearing loss and tinnitus began "Easter Sunday morning 1965 [when] a pilot decided to drop two 300-pound bombs in the ammo dump."  

Given these facts, and the absence of a medical opinion on the question of etiology of hearing loss and/or tinnitus, the Board finds that such an opinion is needed to resolve these claims on appeal.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.   

Hence, the RO should arrange for the Veteran to undergo VA examination by an ear nose and throat (ENT) physician or audiologist at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims for service connection for bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.655(a),(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for examination of the Veteran, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO's letter should also specifically explain how to establish entitlement to service connection on a direct basis.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  

The RO should specify what evidence VA will provide and what evidence the Veteran is to provide. The RO's letter should  also inform the Veteran of the information and evidence needed to support a claim for service connection on a direct basis.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received are associated with the claims file, the RO should arrange for the Veteran to undergo VA examination by an ENT physician or audiologist at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently has hearing loss in one or both ears to an extent recognized as a disability for VA purposes, as well as whether he currently experiences unilateral or bilateral tinnitus.

Then, for each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service noise exposure from ammunition explosions.

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's documented medical history reflected in in- and post-service treatment records, his in- and post-service noise exposure, as well as the Veteran's assertions.  

The examiner should set forth all testing results and examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters on appeal in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

